ON MOTION
ORDER
BRYSON, Circuit Judge.
The United States moves to summarily affirm. JBF RAK LLC opposes.
The sole issue raised in JBF’s opening brief is whether this court’s decision in Union Steel v. United States, 713 F.3d 1101 (Fed.Cir.2013), should be overruled. Because both parties are in apparent agreement that Union Steel controls the outcome of this appeal by a panel of this court, we agree that summary affirmance is appropriate. See Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir.1994) (Summary affirmance is appropriate where affirmance “is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists.”).
Accordingly,
It Is Ordered That:
(1) The motion is granted. The judgment of the Court of International Trade is affirmed.
(2) Each party shall bear its own costs.